12/10/2018                     Mayor and Chancellor Announce
                        Case 1:18-cv-11657-ER                Plan to Improve
                                                        Document       19-10 Diversity
                                                                                  Filedat Specialized
                                                                                            12/13/18  High Schools
                                                                                                           Page| 1Cityofof6New York



MayorFirst LadyNewsOfficials


Mayor de Blasio and Chancellor Carranza
Announce Plan to Improve Diversity at
Specialized High Schools
June 3, 2018

Plan will increase enrollment of disadvantaged students, eliminate single admission test through
new legislation

10 percent of specialized high school students are Black or Latino, compared to nearly 70
percent citywide

NEW YORK—Mayor Bill de Blasio and Schools Chancellor Richard A. Carranza today joined parents,
educators, advocates, students and community leaders and announced a new plan to make admissions
to New York City’s eight testing Specialized High Schools fairer and improve diversity. Only 10 percent of
specialized high school students are Black or Latino, despite making up 70 percent of the City’s overall
student population. The two-part plan includes:

        Expanding Discovery program to help more disadvantage students receive an offer: The
        Discovery program is designed to increase enrollment of low-income students at Specialized High
        Schools. We will immediately expand the program to 20 percent of seats at each SHS and adjust
        the eligibility criteria to target students attending high-poverty schools. This would be a two-year
        expansion, beginning with admissions for September 2019. Based on modeling of current offer
        patterns, an estimated 16 percent of offers would go to black and Latino students, compared to 9
        percent currently.
        Eliminating the use of the single-admissions test over three years: The elimination of the
        Specialized High Schools Admissions test would require State legislation. By the end of the
        elimination, the SHS would reserve seats for top performers at each New York City middle school.
        When the law is passed, the test would be phased out over a three-year period. Based on
        modeling of current offer patterns, 45 percent of offers would go to black and Latino students,
        compared to 9 percent currently; 62 percent of offers would go to female students, compared to 44
        percent currently; and four times more offers would go to Bronx residents.

“There are talented students all across the five boroughs, but for far too long our specialized high
schools have failed to reflect the diversity of our city,” said Mayor Bill de Blasio. “We cannot let this
injustice continue. By giving a wider, more diverse pool of our best students an equal shot at admissions,
we will make these schools stronger and our City fairer.”

“As a lifelong educator, a man of color, and a parent of children of color, I’m proud to work with our
Mayor to foster true equity and excellence at our specialized high schools,” said Chancellor Richard A.
Carranza. “With the partnership of the State Legislature, we’re going to live up to what our public


https://www1.nyc.gov/office-of-the-mayor/news/281-18/mayor-de-blasio-chancellor-carranza-plan-improve-diversity-specialized-high/#/0   1/6
12/10/2018               Mayor and Chancellor Announce
                Case 1:18-cv-11657-ER                  Plan to Improve
                                                  Document       19-10 Diversity
                                                                            Filedat Specialized
                                                                                      12/13/18  High Schools
                                                                                                     Page| 2Cityofof6New York
schools and what New York City are truly about – opportunity for all. This is what’s right for our kids, our
families, and our City.”

Currently, the student population at the eight SHS is not representative of the New York City high school
population. Black and Latino students comprise 9 percent of SHS offers, but 68 percent of all New York
City high school students. Female students comprise 44 percent of SHS offers, but 48 percent of all New
York City high school students. In 2016, 21 middle schools – or 4 percent of all New York City middle
schools – comprised about 50 percent of SHS offers. The incoming freshman class at Stuyvesant High
School only has 10 African-American students in a class of more than 900.

"New York State has one of the most segregated school systems in the nation. Mayor de Blasio and
Chancellor Carranza have put forth a bold plan to address segregation and support greater equity at
New York City's specialized high schools," said Board of Regents Chancellor Betty A. Rosa. "The top
priority for the Board of Regents is to increase equity for all of New York’s children. By breaking down
barriers to entry for black and Latino students and enhancing the Discovery Program to further support
students, we are showing our confidence in them and providing a better education for all students."

"Students learn from each other's diverse experiences," said State Education Commissioner
MaryEllen Elia. "I am confident that this plan will have a positive educational impact for talented
students across New York City, and help them on the path to a brighter future. I look forward to working
with Mayor de Blasio and Chancellor Carranza as they roll out this plan and fight for its success in
Albany."

More information on the two-part plan is below:

     1. Expanding the Discovery program for disadvantaged students who just miss the SHSAT
        score required to receive an offer to an SHS.

        While eliminating the SHSAT requires changes to State law, the City will immediately move to
        expand the Discovery program over a two-year period.

        In addition to expanding the program to 20 percent of seats at each SHS, we will adjust the
        eligibility criteria so only students in high-poverty schools – at or above 60% on the City’s
        Economic Need Index – will receive offers through Discovery. Currently, disadvantaged students at
        all schools across the City are eligible for Discovery; this change will support greater geographic,
        racial, and socioeconomic diversity at the SHS.

        The Discovery program exists as part of the Hecht-Calandra Act and is only necessary so long as
        the SHSAT remains the sole method of admissions to the SHS. It will be eliminated when the
        SHSAT is fully eliminated.

        The expanded Discovery program will cost approximately $550,000 annually.
     2. Eliminate the use of the Specialized High Schools Admissions Test as the sole criterion for
        admissions.

        The elimination of the SHSAT requires State legislative approval. The City worked with Assembly
        Member Charles Barron, who has sponsored legislation, A.10427-A, to abolish the test.

        Under the plan, students would be designated top performers using a composite score based on
        their 7th grade English, math, social studies, and science course grades, as well as their 7th grade
https://www1.nyc.gov/office-of-the-mayor/news/281-18/mayor-de-blasio-chancellor-carranza-plan-improve-diversity-specialized-high/#/0   2/6
12/10/2018               Mayor and Chancellor Announce
                  Case 1:18-cv-11657-ER                Plan to Improve
                                                  Document       19-10 Diversity
                                                                            Filedat Specialized
                                                                                      12/13/18  High Schools
                                                                                                     Page| 3Cityofof6New York
        State math and ELA exam performance. Many New York City middle and high schools currently
        use an admissions method in which students are ranked based on such a composite score.

        In each year of the three-year elimination, a greater percentage of offers would go to the top
        students from each middle school, and fewer seats would be determined based on the SHSAT.

        In Year 1, the top 3 percent of students from all New York City middle schools would receive offers
        to an SHS; based on modeling of current offer patterns, they would account for an estimated 25-30
        percent of all offers to the SHS, and remaining seats will be filled through the SHSAT. 20 percent of
        the SHSAT seats would be filled through the Discovery program.

        In Year 2, the top 5 percent of students from each middle school would receive offers to the SHS;
        based on modeling of current offer patterns, they would account for 45-50 percent of all offers to
        the SHS, and remaining seats would be filled through the SHSAT. 20 percent of the SHSAT seats
        would be filled through the Discovery program.

        By Year 3, we would completely eliminate the SHSAT and reserve 90 to 95 percent of seats for the
        top 7 percent of students from each middle school. We would maintain the remaining 5 to 10
        percent of seats for students in non-public schools, students new to New York City, and New York
        City public school students with a minimum grade point average who are not in the top 7 percent
        pool. These students may participate in a lottery for the remaining offers.

        In addition to the projected racial, gender, and geographic changes in offer demographics, every
        middle school would now send students to SHS – compared to about half of New York City middle
        schools currently.

The new two-part plan will build on a set of existing initiatives to increase diversity at SHS, including
expanding the DREAM afterschool program that prepares students for the SHSAT, introducing new
outreach efforts to inform families in underrepresented areas about the SHS and SHSAT, and offering
the SHSAT during the school day at 50 middle schools across the City.

The eight SHS that base their admissions solely on SHSAT scores are: The Bronx High School of
Science; The Brooklyn Latin School; Brooklyn Technical High School; High School for Mathematics,
Science and Engineering at the City College of New York; High School of American Studies at Lehman
College; Queens High School for the Sciences at York College; Staten Island Technical High School;
and Stuyvesant High School. A ninth SHS, Fiorello H. LaGuardia High School of Music & Art and
Performing Arts, does not use the SHSAT and will not be impacted by these changes.

The “top performers” admissions model has been used at the University of Texas dating back to 1997.
Research has shown that black and Latino enrollees who received automatic admission to University of
Texas schools as a result of performing in the top 10 percent of their high school class performed as well
or better than white peers admitted outside of the top performers policy in grades, first year persistence,
and likelihood of graduating in four years. Research has also shown that this model was more effective
in supporting racial and economic diversity compared to a solely race-based admissions policy.

The SHS plan aligns to the Mayor and Chancellor’s Equity and Excellence for All agenda, building on
efforts to create more diverse and inclusive classrooms through Diversity in New York City Public
Schools, the City’s school diversity plan. The plan would not be possible without the work and
recommendations of elected officials, including Brooklyn Borough President Eric L. Adams and Bronx

https://www1.nyc.gov/office-of-the-mayor/news/281-18/mayor-de-blasio-chancellor-carranza-plan-improve-diversity-specialized-high/#/0   3/6
12/10/2018              Mayor and Chancellor Announce
                Case 1:18-cv-11657-ER                 Plan to Improve
                                                 Document       19-10 Diversity
                                                                           Filedat Specialized
                                                                                     12/13/18  High Schools
                                                                                                    Page| 4Cityofof6New York
Borough President Ruben Diaz Jr. who published a report last June outlining recommendations to
address historical inequities in Specialized High Schools admissions, as well as advocates, community
members, researchers, alumni groups, and members of the City’s School Diversity Advisory Group.

Together, the Equity and Excellence for All initiatives are building a pathway to success in college and
careers for all students. Our schools are starting earlier – free, full-day, high-quality education for three-
year-olds and four-year-olds through 3-K for All and Pre-K for All. They are strengthening foundational
skills and instruction earlier – Universal Literacy so that every student is reading on grade level by the
end of 2nd grade; and Algebra for All to improve elementary- and middle-school math instruction and
ensure that all 8th graders have access to algebra. They are offering students more challenging, hands-
on, college and career-aligned coursework – Computer Science for All brings 21st-century computer
science instruction to every school, and AP for All will give all high school students access to at least five
Advanced Placement courses. Along the way, they are giving students and families additional support
through College Access for All, Single Shepherd, and investment in Community Schools. Efforts to
create more diverse and inclusive classrooms are central to this pathway.

Assembly Member Charles Barron said, “Specialized high schools across the country have a 30-40
percent enrollment of Black & Latino students. We, in NYC, must end the single-test criteria for
admissions into the specialized high schools in NYC. It renders 9 percent for Black & Latino students
and that’s unconscionable and unacceptable. The Mayor and I are presenting this bill that will increase
the opportunities of Black and Latinos to 45 percent. This is the just thing to do.”

Assistant Speaker Felix W Ortiz said, “We must open the door to let more students attend our
 specialized high schools. I will make every effort to pass the legislation that's necessary to move this
new admissions plan move forward. Specialized high schools offer classes that should be open to more
students, especially those from minority -communities."

Assembly Member Michael Blake said, “Equity in Education for students of colors is only possible by
realizing that there are multiple measures to assess their progress, skill, brilliance and potential. I
commend Assembly Member Charles Barron for consistently elevating the need to eliminate
standardized exams as the only method for entry into specialized schools and equally commend Mayor
de Blasio and Chancellor Carranza for hearing the voices of the people who demanded and deserved a
fairer opportunity for students of color to realize their dreams. As someone who struggled with
standardized exams, I understand firsthand the pressure a student endures by wondering if their hopes
will be dashed because of one exam. This historic and courageous announcement truly proves to
students of color that your block won't block your blessing and your zip code won't deny your destiny as
they pursue specialized high schools in New York City.”

Assembly Member Rodneyse Bichotte said, “Our prestigious Specialized High Schools are not
accessible to the vast number of New York City’s top performing students, partially due to socio-
economic disparities and acceptance based solely on a single test, the Specialized High Schools
Admissions Test (SHSAT),” noted Assemblymember Rodneyse Bichotte, a graduate of a specialized
high school. “As a result, these specialized High Schools are not reflective of New York’s diverse
population. These students are further harmed because they are not exposed to the college
opportunities these Specialized High Schools offer. Furthermore, a diverse student body benefits all
students attending the school. The Mayor’s decision to expand the Discovery Program and address the
SHSAT will ensure that our best High Schools mirror the rich diversity of our city making our New York
both fairer and more competitive.”


https://www1.nyc.gov/office-of-the-mayor/news/281-18/mayor-de-blasio-chancellor-carranza-plan-improve-diversity-specialized-high/#/0   4/6
12/10/2018               Mayor and Chancellor Announce
                 Case 1:18-cv-11657-ER                 Plan to Improve
                                                  Document       19-10 Diversity
                                                                            Filedat Specialized
                                                                                      12/13/18  High Schools
                                                                                                     Page| 5Cityofof6New York
Senator Brian Benjamin said, “Top US universities like Brown and Harvard consider multiple factors
including test scores when selecting their incoming student body. It is time that New York City’s top
public high schools follow suit to make sure that the most talented and diverse group of students are
getting the opportunity to receive a quality education. I commend the Mayor for his vision and courage to
change the status quo.”

"A year after the release of our task force's report, Mayor de Blasio and Chancellor Carranza have
recognized the most fundamental of truths about our specialized high schools: We must replace the
admissions model that has SHSAT scores as its sole admissions criterion. I will do whatever I can to
support legislative efforts in Albany that implement a new, well-rounded system, inclusive of middle
school class rank and state test scores as we had recommended. Still, the City is far from doing all it can
to expand diversity in gifted and talented education. The doors to our specialized high schools — the
exemplars of our city's best in public education — must be wide open to every middle school student
who showcases top-tier aptitude and academic achievement. These reforms have opened those doors a
bit wider, and we must continue to push them further," said Brooklyn Borough President Eric L.
Adams.

“Our City’s greatest educational opportunities and resources must also uphold our values of equity and
inclusion. I applaud Mayor de Blasio for taking critical steps in assuring that our Specialized High
Schools reflect the full diversity of our City, and rejecting the abhorrent notion that inclusion is at odds
with excellence,” says Council Majority Leader Laurie A. Cumbo. “As a Black alumni of Brooklyn
Tech, I know firsthand the importance of this effort and look forward to seeing a more diversified student
body.”

"Creating more diverse schools is vitally important to the success of every NYC public school student,"
saidCouncil Finance Committee Chairperson Daniel Dromm. "Everyone benefits form diversity. In
December, 2014 when I chaired the Education Committee, I held a hearing on this very issue to urge the
state to act. That didn't happen which is why I am very pleased to see Mayor de Blasio and the
Department of Education move forward on integrating our schools on many different levels. The time is
now to fix the specialized schools diversity problem."

“The amazing diversity of New York City deserves a high school system that serves it. Today’s
announcement begins the process of addressing the lack of diversity in the top high schools in the city. I
have been proud to advocate for this issue early in my tenure in the City Council and thank Mayor de
Blasio for proposing changes that, if fully implemented, will provide the diversity that New York City
deserves,” said Council Member Keith Powers.

“Changing the admissions policy for our specialized high schools is an important step in ensuring the
student population reflects the city’s population,” said Council Member Ydanis Rodriguez. “Having co-
founded an high school for students recently arrived from Latin America and spent thirteen years in the
classroom, it became very evident that there is so much talent in our students, and all they need are the
right tools and a fair shot at success. I look forward to working with Speaker Corey Johnson, my
colleagues in Council, and the Administration for greater equity in education.”

“New York City is one of the most diverse in the country and all of our children deserve the benefits of
critical thinking and social intelligence that comes from racially integrated schools. Our city’s talented
Black and Latino students have too long been excluded from sufficient information and too many are
unable to afford tutoring for test preparation for the Specialized High Schools. We applaud Mayor De
Blasio and the Department of Education for taking necessary steps to make our Specialized High
Schools centers of education excellence by making them more integrated,” said Members of the
https://www1.nyc.gov/office-of-the-mayor/news/281-18/mayor-de-blasio-chancellor-carranza-plan-improve-diversity-specialized-high/#/0   5/6
12/10/2018           Mayor and Chancellor Announce
              Case 1:18-cv-11657-ER                Plan to Improve
                                              Document       19-10 Diversity
                                                                        Filedat Specialized
                                                                                  12/13/18  High Schools
                                                                                                 Page| 6Cityofof6New York
Executive Committee of the School Diversity Advisory Group: José Calderón, President,
Hispanic Federation; Maya Wiley, chair of Civilian Complaint Review Board and Professor of
Urban Policy and Management at the New School; Richard Kahlenberg, Senior Fellow at the
Century Foundation; and Amy Hsin, Associate Professor at Queens College.

David E. Kirkland, Executive Director of the NYU Metropolitan Center for Research on Equity and
The Transformation of Schools, said “The mayor’s announcement to create policies that support
greater access to the City’s specialized high schools is, perhaps, the most significant development this
century in New York City education. The new policies, which will not only stimulate greater
socioeconomic diversity in the City’s specialized high schools, promises to stimulate greater racial and
ethnic diversity. We’ve known for some time that the exclusion of Black and Brown students from the
City’s specialized high schools and the kinds of opportunity hoarding enjoyed by more privilege racial
and ethnic communities were in fact de jure consequences of lingering legacies of racism and white
supremacy. I am encouraged that the City seems poised to make equity a reality, addressing the
lingering legacies of racial and class bias, which is pervasive in the public project of schooling
throughout the U.S. Of course, this is just one step in the right direction, but make no mistake, it is an
giant step forward.”

“New York City’s selective high schools will be richer intellectually and the city itself will have taken an
important step toward reducing racial injustice because of the new admission policy announced by
Mayor de Blasio today. As president of the union that represents college professors and staff at CUNY, I
commend the Mayor on having the courage to make a change that has been needed for decades.
 Teachers everywhere know that a single test cannot accurately measure a student’s potential—
especially a single test in a society that is wildly unequal. New York cannot afford not to develop the
talent of all its young people. Our city urgently needs the contributions these students will make. The
changes in admission announced today, together with the changes that I hope will be enacted by New
York State, will make great public high schools even greater,” said President of the PSC-CUNY
Barbara Bowen.

"After decades of inaction and deepening segregation at specialized high schools, the mayor's proposal
represents a significant corrective step. We still have lots of work to do, but we are encouraged to see
Mayor de Blasio and Chancellor Carranza confronting the biggest challenges in our school system. That
show of leadership inspires us to work harder and faster on behalf of the students of New York City,”
said Taylor McGraw, facilitator of Teens Take Charge.

“As a Hispanic student from the Bronx who graduated at the top of his middle school class, I would have
benefited from the mayor’s proposal to diversify Specialized High Schools. Had I even been able to
afford the necessary test prep for the SHSAT, I still would have felt alienated in these homogeneous
schools. That’s why the members of Teens Take Charge and I stand ready to promote both integration
and inclusion at specialized schools,” said Wyatt Perez, senior at Eagle Academy for Young Men and
incoming freshman at the University of Pennsylvania.

pressoffice@cityhall.nyc.gov

(212) 788-2958




https://www1.nyc.gov/office-of-the-mayor/news/281-18/mayor-de-blasio-chancellor-carranza-plan-improve-diversity-specialized-high/#/0   6/6
